   
    
  
   
     
   
   
   
   
 
   
   
   
     
   
   
   
   
   
   
   
 

EE
a

age 3:1 Fe pores Document 1 Filed 12/18/19 Page1of3 PagelD1

IN THE UNITED STATES DISTRICT COUR...
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION ce GE

UNITED STATES OF AMERICA NO.
v.

JENNIFER FAITH FOUST

INDICTMENT

The Grand Jury Charges:
Count One
Possession of Stolen United States Mail
(Violation of 18 U.S.C. § 1708)

On or about January 1, 2018, in the Dallas Division of the Northern District of Texas
and elsewhere, the defendant, Jennifer Faith Foust, did unlawfully have in her possession a
Bed Bath and Beyond gift card, ending in numbers 9348, which had been stolen, taken, and
abstracted from a mail receptacle which was an authorized depository for mail matter,

knowing said item to have been stolen.

In violation of 18 U.S.C. § 1708.

Indictment—Page 1
 

Case 3:19-cr-00668-B Document1 Filed 12/18/19 Page 2of3 PagelD 2

ERIN NEALY COX
UNITED STATES ATTORNEY

ON nuleBran

“A. JENNIFER BRAY v
SpeciaV Assistant MOY States Attorney

Texas Bar No. 00795844

1100 Commerce Street, Third Floor
Dallas, Texas 75242-1699
Telephone: 214-659-8674
Facsimile: 214-659-8746

Email: jennifer.bray@usdoj.gov

Indictment—Page 2

A TRUE BILL

 

 

FOREPERSON
 

Case 3:19-cr-00668-B Document1 Filed 12/18/19 Page 3of3 PagelD 3

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

 

THE UNITED STATES OF AMERICA

JENNIFER FAITH FOUST

 

INDICTMENT

18 U.S.C. § 1708

Possession of Stolen United States Mail
(Counts 1)

1 Count

 

A true bill rendered

DALLAS

 

Filed in open court this 9 day of December, 2019.

UNITED STATES MAGISERATE UPS
No Criminal Matter Pending
